       Case 2:16-cv-06169-CAS Document 32 Filed 06/26/19 Page 1 of 1 Page ID #:118

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                             CIVIL MINUTES - GENERAL
    Case No.       CV16-06169-CAS                                                      Date   June 26, 2019
    Title          YONGDA HUANG HARRIS v. UNITED STATES OF AMERICA



    Present: The Honorable         CHRISTINA A. SNYDER, JUDGE
            Catherine M. Jeang                              Not Present                               N/A
                 Deputy Clerk                        Court Reporter / Recorder                      Tape No.
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                          Not Present                                                 Not Present

    Proceedings:              (IN CHAMBERS) - MOTION FOR EX PARTE STATUS FOR EXHIBIT 1
                              AND MOTION FOR COURT TO ORDER EMAIL CORRESPONDENCE
                              FOR ALL FUTURE COMMUNICATIONS BETWEEN COURT AND
                              PLAINTIFF (Filed 06/17/2019)[29]

                              OBJECTION TO IN CAMERA PROCEEDING AND MOTION FOR
                              PRELIMINARY INJUNCTION TO ORDER GOVERNMENT TO REVEAL
                              ITS CRIMINAL CHARGES AND INVESTIGATION AGAINST
                              PLAINTIFF (Filed 06/17/2019)[28]

      The Court is in receipt of the above-referenced motions/requests filed by the
defendant. The Court sets the following briefing:

C           Government’s Response shall be filed on or before July 10, 2019; and
C           Defendant’s Reply shall be filed on or before July 24, 2019.

            IT IS SO ORDERED.

                                                                                              00      :        00

                                                               Initials of Preparer                 CMJ




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                        Page 1 of 1
